Per Curiam.

We agree with the conclusion of the Special Term, except that we think the plaintiff is entitled to an injunction restraining the defendant from copying the plaintiff’s slogans and legends in connection with the sale of the defendant’s product, not including, however, the words 11 Mending Tape.”
The judgment should accordingly be reversed, without costs, and judgment directed in favor of the plaintiff to the extent indicated, without costs.
Present — Martin, P. J., Townley, Untermyer, Dore and Cohn, JJ.
Judgment unanimously reversed, without costs, and judgment directed in favor of the plaintiff to the extent indicated in opinion, without costs. Settle order on notice. [See post, p. 949.]